HALL, Justice,
dissenting.
I respectfully dissent from the peremptory reversal of the trial court and court of appeal decisions and remand to the trial court for further proceedings on the coverage issue. There are no genuine issues of material fact bearing on the coverage issue; neither party so contends. If the thorough court of appeal majority opinion is to be reviewed to consider the serious issues raised by the dissenting court of appeal judge and the relator, it should be done by granting the writ and docketing the case for briefing, argument, and an opinion by this court.